Citation Nr: 0014055	
Decision Date: 05/26/00    Archive Date: 06/05/00

DOCKET NO.  99-01 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel



REMAND

The veteran served on active duty from March 1951 to 
December 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision by the 
RO that denied a claim of entitlement to an increased rating 
for PTSD.

The medical evidence of record contains conflicting 
information regarding the extent of the veteran's psychiatric 
disability and raises certain questions about the application 
of the new rating criteria, see 38 C.F.R. § 4.130 (1999) 
(effective from November 7, 1996), especially the extent to 
which service-connected PTSD affects the veteran's 
employability.

A VA psychiatrist provided an opinion in December 1993 that, 
due to the veteran's PTSD symptoms, it was unlikely that the 
veteran could obtain or retain a job.  A Global Assessment of 
Functioning (GAF) score of 50 was assigned.  The following 
month, in January 1994, an examiner concluded that the 
veteran's social judgment had frequently been limited by 
intense psychiatric symptomatology and had been directly 
related to the veteran's inability to find employment.  

The same VA psychiatrist who provided the December 1993 
opinion also provided an opinion in July 1995 indicating that 
the veteran had been unable, in recent years, to find a job.  
The psychiatrist noted that previously, the veteran could 
find a job, but could not retain it.  The psychiatrist opined 
that, because of PTSD symptoms of irritability and angry 
outbursts, it was unlikely that anyone would hire the veteran 
with the veteran's medical problems, and that he was 
unemployable.  A GAF score of 40 was assigned.  

In contrast to the opinions set out above, VA examination 
reports prepared in August 1995 and July 1997, either did not 
address the veteran's industrial impairment due to PTSD or 
referred to it indirectly by characterizing the PTSD as 
"moderate."  More recently prepared medical evidence 
includes an August 1999 VA examination report indicating that 
the examiner noted that the veteran's chronic symptoms of 
PTSD and depression significantly interfered with the 
veteran's ability to function effectively.  The examiner also 
noted that the veteran's PTSD symptomatology had persisted 
since discharge from service, and that the veteran also 
experienced symptomatology consistent with a dysthymic 
disorder and alcohol dependence.  It was further noted that 
the veteran reported a gradual increase in symptoms and 
functional impairment in recent years, and that the veteran's 
symptoms were highly disruptive to his social and 
occupational functioning.  A GAF score of 55 was assigned.  

In light of the variance in opinion regarding the extent to 
which the veteran's service-connected PTSD affects his 
ability to function, the Board finds that further evidentiary 
development is required to reconcile the various conclusions, 
especially since some of the opinions of record suggest total 
occupational impairment.  38 C.F.R. § 19.9 (1999); Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider 
independent medical evidence to support its findings and is 
not permitted to base decisions on its own unsubstantiated 
medical conclusions); 38 C.F.R. § 4.130 (1999).

Accordingly, the issue is REMANDED to the RO for the 
following:

1.  The RO should ask the veteran to 
provide information regarding any 
evidence of recent treatment for PTSD 
that has not already been made part of 
the record.  The RO should assist him in 
obtaining such evidence following the 
procedures set forth in 38 C.F.R. § 3.159 
(1999).

2.  The RO should then schedule the 
veteran for a VA psychiatric examination, 
preferably by a psychiatrist who has not 
previously examined the veteran, to 
determine the severity of the veteran's 
service-connected PTSD.  The claims file, 
along with all additional evidence 
obtained pursuant to the request above, 
should be made available to the 
psychiatrist for review.  The 
psychiatrist should review the claims 
file, examine the veteran, and 
distinguish between the symptoms due to 
service-connected disability and those 
due to any co-existing non-service-
connected psychiatric disability, keeping 
in mind that PTSD is the only service-
connected psychiatric disability.  If the 
examiner is unable to disassociate the 
psychiatric symptoms of one disorder from 
those of another, the examiner should so 
indicate.  The psychiatrist should assign 
a GAF score and explain the significance 
of the score in terms of social and 
industrial impairment.  Findings 
necessary to apply the criteria in 
38 C.F.R. § 4.130 (1999) should be set 
forth.  The rationale for the examiner's 
opinion should be explained in detail.  
All opinions should be explained in light 
of the opinions already of record.  See 
discussion, supra.  The examiner should 
point to specific findings and medical 
authority to explain why his or her 
opinion differs from the opinions already 
of record.

3.  The RO should then re-adjudicate the 
claim.  If the benefit sought is denied, 
a supplemental statement of the case 
(SSOC) should be issued.  The SSOC should 
contain, among other things, a summary of 
the evidence received since the statement 
of the case was issued in December 1998.  
38 C.F.R. § 19.31 (1999).  If the veteran 
does not appear for the examination, the 
SSOC should include a reference to the 
provisions of 38 C.F.R. § 3.655 (1999).

After the appellant and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the appellant until he receives further 
notice.  The purpose of this remand is to comply with 
governing adjudicative procedures and obtain clarifying 
evidence.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of the remanded 
issue.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


